DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed July 11, 2022.
Claims 1-20 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
5.	The specification is objected to for information provided on page 1, paragraph 0001, where the current status of the Cross Reference of Related Applications should be updated. See MPEP 608.01[R-5] and 37 CFR 1.78.
Claim Objections
6.	Claims 7-9, 15, and 20 are  objected to because of the following informalities:  
As to per claim 7 (line 4), claim 14 (line 4), and claim 20 (line 5), recited to include the limitation, “correlating control plane data and user plane data” should be changed to, for example –correlating the control plane data and the user plane data – instead, to further clarifying the already mentioned limitations.  Appropriate correction is required.
Claims 8-9 are also objected to for being depended upon the objection of base claims 7. 
Double Patenting
7.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,397,573 B2.
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application
U.S. Patent No. US 11,397,573 B2
1. A system comprising: 
   a processor; and a memory that stores
computer-executable instructions that, when executed by the processor, cause the
processor to perform operations comprising 
        obtaining an image of a service that comprises a virtual function, wherein the virtual function is to be monitored by a native virtual probe, and
         wherein the image comprises a first image component that corresponds to the virtual function and a second image component that corresponds to the native virtual probe, and 
      triggering deployment of the image, wherein the deployment of the image results in instantiation of the virtual function in a computing environment and instantiation of the native virtual probe in the computing environment.  

2. The system of claim 1, wherein the virtual function is deployed to the memory, wherein the native virtual probe is deployed to the memory, and wherein traffic data for the virtual function is stored in the memory.  

3. The system of claim 2, wherein the native virtual probe comprises a test access point and a native analytic engine.  

4. The system of claim 3, wherein the test access point obtains the traffic data by reading the traffic data from the memory without duplicating the traffic data.  

5. The system of claim 1, wherein the native virtual probe is used to obtain traffic data associated with the virtual function.  

6. The system of claim 5, wherein obtaining the traffic data comprises: receiving a data request that defines the traffic data to be collected for the virtual function; accessing the traffic data from the memory; analyzing the traffic data; creating probe data; and providing the probe data to a data lake.  

7. The system of claim 6, wherein analyzing the traffic data comprises: 
      obtaining control plane data from a control plane of the computing environment;
   obtaining user plane data from a user plane of the computing environment; 
    correlating control plane data and user plane data; and 
    building local call flows for the virtual function based on correlating the control plane data and the user plane data.  

8. The system of claim 7, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: accessing the data lake using a global analytic engine; analyzing the probe data stored in the data lake; and outputting a data analysis result based on the analyzing of the probe data, wherein the global analytic engine accesses the data lake via a network exposure function.  

9. The system of claim 8, wherein the data request is obtained via the network exposure function.  

10. A method comprising: 
     obtaining, at an instantiation device, an image of a service that comprises a virtual function, wherein the virtual function is to be monitored by a native virtual probe, and 

                      wherein the image comprises a first image component that corresponds to the virtual function and a second image component that corresponds to the native virtual probe; and 
       triggering, by the instantiation device, deployment of the image, wherein the deployment of the image results in instantiation of the virtual function in a computing environment and instantiation of the native virtual probe in the computing environment.  

11. The method of claim 10, wherein the virtual function is deployed to a memory, wherein the native virtual probe is deployed to the memory, and wherein traffic data for the virtual function is stored in the memory.  

12. The method of claim 11, wherein the native virtual probe comprises a test access point and a native analytic engine, and wherein the test access point obtains the traffic data by reading the traffic data from the memory without duplicating the traffic data.  

13. The method of claim 12, wherein obtaining the traffic data comprises: receiving a data request that defines the traffic data to be collected for the virtual function; accessing the traffic data from the memory; analyzing the traffic data; creating probe data; and providing the probe data to a data lake.  
14. The method of claim 13, wherein analyzing the traffic data comprises: obtaining control plane data from a control plane of the computing environment; obtaining user plane data from a user plane of the computing environment; correlating control plane data and user plane data; and building local call flows for the virtual function based on correlating the control plane data and the user plane data.  

15. The method of claim 13, further comprising: accessing the data lake using a global analytic engine; analyzing the probe data stored in the data lake; and outputting a data analysis result based on the analyzing of the probe data, wherein the global analytic engine accesses the data lake via a network exposure function.  

16. A computer storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
     obtaining, at an instantiation device, an image of a service that comprises a virtual function, wherein the virtual function is to be monitored by a native virtual probe, and wherein the image comprises a first image component that corresponds to the virtual function and a second image component that corresponds to the native virtual probe; and
       triggering deployment of the image, wherein the deployment of the image results in instantiation of the virtual function in a computing environment and instantiation of the native virtual probe in the computing environment.  

17. The computer storage medium of claim 16, wherein the virtual function is deployed to a memory, wherein the native virtual probe is deployed to the memory, and wherein traffic data for the virtual function is stored in the memory.  

18. The computer storage medium of claim 17, wherein the native virtual probe comprises a test access point and a native analytic engine, and wherein the test access point obtains the traffic data by reading the traffic data from the memory without duplicating the traffic data. 
 
19. The computer storage medium of claim 18, wherein obtaining the traffic data comprises: receiving a data request that defines the traffic data to be collected for the virtual function; accessing the traffic data from the memory; analyzing the traffic data; creating probe data; and providing the probe data to a data lake.  


20. The computer storage medium of claim 19, wherein analyzing the traffic data comprises: obtaining control plane data from a control plane of the computing environment; obtaining user plane data from a user plane of the computing environment; correlating control plane data and user plane data; and building local call flows for the virtual
function based on correlating the control plane data and the user plane data.

1. A system comprising:
    a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising
    receiving a request for a service comprising a virtual function, wherein the
 virtual function is to be monitored by a native virtual probe, obtaining an image of the service, wherein the image comprises a first image component for the virtual function and a second image component for the native virtual probe, and
 
       triggering deployment of the image, wherein the deployment of the image results in instantiation of the virtual function on a computing device and instantiation of the native virtual probe on the computing 
device.

2. The system of claim 1, wherein the virtual function is deployed to the memory, wherein the native virtual probe is deployed to the memory, and wherein traffic data for the virtual function is stored in the memory.

3. The system of claim 2, wherein the native virtual probe comprises a test access point and a native analytic engine.

4. The system of claim 3, wherein the test access point obtains the traffic data by reading the traffic data from the memory without duplicating the traffic data.

5. The system of claim 1, wherein the native virtual probe is used to obtain traffic data associated with the virtual function.

6. The system of claim 5, wherein obtaining the traffic data comprises: receiving a data request that defines the traffic data to be collected for the virtual function; accessing the traffic data from the memory; analyzing the traffic data; creating probe data; and providing the probe data to a data lake.

7. The system of claim 6, wherein analyzing the traffic data comprises: 
   obtaining control plane data from a control plane of a computing environment; 
  obtaining user plane data from a user plane of the computing environment; 
correlating the control plane data and the user plane data; and
  building local call flows for the virtual function based on correlating the control plane data and the user plane data.

8. The system of claim 7, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: accessing the data lake using a global analytic engine; analyzing the probe data stored in the data lake; and outputting a data analysis result based on the analyzing of the probe data, wherein the global analytic engine accesses the data lake via a network exposure function.

9. The system of claim 8, wherein the data request is obtained via the network exposure function.

10. A method comprising: 
    receiving, at an instantiation device, a request for a service comprising a virtual function, wherein the virtual function is to be monitored by a native virtual probe; 
   obtaining, by the instantiation device, an
image of the service, wherein the image
comprises a first image component for the virtual function and a second image
component for the native virtual probe; and 
     
     triggering, by the instantiation device, deployment of the image, wherein the deployment of the image results in instantiation of the virtual function on a computing device and instantiation of the native virtual probe on the computing 
device.

11. The method of claim 10, wherein the virtual function is deployed to the memory, wherein the native virtual probe is deployed to a memory, and wherein traffic data for the virtual function is stored in the memory.

12. The method of claim 11, wherein the native virtual probe comprises a test access point and a native analytic engine, and wherein the test access point obtains the traffic data by reading the traffic data from the memory without duplicating the traffic data.

13. The method of claim 12, wherein obtaining the traffic data comprises: receiving a data request that defines the traffic data to be collected for the virtual function; accessing the traffic data from the memory; analyzing the traffic data; creating probe data; and providing the probe data to a data lake.
14. The method of claim 13, wherein analyzing the traffic data comprises: obtaining control plane data from a control plane of a computing environment; obtaining user plane data from a user plane of the computing environment; correlating the control plane data and user plane data; and building local call flows for the virtual function based on correlating the control plane data and the user plane data.

15. The method of claim 13, further comprising: accessing the data lake using a global analytic engine; analyzing the probe data stored in the data lake; and outputting a data analysis result based on the analyzing of the probe data, wherein the global analytic engine accesses the data lake via a network exposure function.

16. A computer storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
     receiving a request for a service comprising a virtual function, wherein the virtual function is to be monitored by a native virtual probe; obtaining an image of the service,
 wherein the image comprises a first image component for the virtual function and a second image component for the native virtual probe; and 
        triggering deployment of the image, wherein the deployment of the image results in instantiation of the virtual function on a computing device and instantiation of the native virtual probe on the computing 
device.

17. The computer storage medium of claim 16, wherein the virtual function is deployed to a memory, wherein the native virtual probe is deployed to the memory, and wherein traffic data for the virtual function is stored in the memory.

18. The computer storage medium of claim 17, wherein the native virtual probe comprises a test access point and a native analytic engine, and wherein the test access point obtains the traffic data by reading the traffic data from the memory without duplicating the traffic data.

19. The computer storage medium of claim 18, wherein obtaining the traffic data comprises: receiving a data request that defines the traffic data to be collected for the virtual function; accessing the traffic data from the memory; analyzing the traffic data; creating probe data; and providing the probe data to a data lake.


20. The computer storage medium of claim 19, wherein analyzing the traffic data comprises: obtaining control plane data from a control plane of a computing environment; 
obtaining user plane data from a user plane of the computing environment; correlating the control plane data and the user plane data; and building local call flows for the virtual function based on correlating the control plane data and the user plane data.



Based on the comparison of the above table, which highlight the differences via underlining words, indicates that, claims 1-20 of the U. S. Patent No. ‘573 are not patentably distinct from the claims 1-20 of the current examined application and as such as are unpatentable for anticipated-type double patenting. 
Conclusion
9. 	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
MCNAMEE et al. (US 20170104609 A1) disclose  enabling service lifecycle-based policy, licensing, and charging in a network function virtualization ecosystem.

Chinnakannan et al.( US 9979602 B1) disclose instantiating a network using a network function virtualization infrastructure (NVFI) pod in a network environment.

Yeung et al. (US20190028350A1) discloses dynamic and customizable virtual network functions.

Thyagarajan (US11467881B2) discloses network functionality and more specifically, to a system and method to provide a network operator the capability of adding any third-party virtual machine into a carrier network.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192